                                            Case 4:19-cv-08148-HSG Document 19 Filed 03/03/20 Page 1 of 3



                                      1    David Y. Choi (SBN# 263917)
                                           dchoi@goldbergsegalla.com
                                      2     GOLDBERG SEGALLA LLP
                                           777 S. Figueroa Street, Suite 2000
                                      3    Los Angeles, CA 90017
                                           (213) 415-7200 (Phone)
                                      4    (213) 415-7299 (Fax)

                                      5    Richard Charnley (SBN# 70430)
                                           rlc@charnleyrian.com
                                      6    Nicole Uhlmann (SBN# 200783)
                                           nwu@charnleyrian.com
                                      7    CHARNLEY RIAN LLP
                                           12121 Wilshire Boulevard
                                      8    Suite 600
                                           Los Angeles, CA 90025-1188
                                      9    (310) 321-4300 (Phone)
                                           (310) 893-0273 (Fax)
                                     10
                                           Attorneys for Defendants
                                     11    RONALD KEVIN STONE and NORTH CAROLINA
                                           DIVISION SONS OF CONFEDERATE VETERANS, INC.
                                     12

                                     13                          IN THE UNITED STATES DISTRICT COURT

                                                                   NORTHERN DISTRICT OF CALIFORNIA
777 S. Figueroa Street, Suite 2000




                                     14
                                                                           SAN FRANCISCO DIVISION
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP


          213.415.7200




                                     16
                                           THOMAS GREGORY DOUCETTE, an                           Case No. 4:19-cv-08148-HSG
                                     17    individual, and LAW OFFICES OF T. GREG
                                           DOUCETTE, PLLC, a North Carolina                      STIPULATION PURSUANT TO RULE
                                     18
                                           professional limited liability company,               6-2 OF LOCAL RULES FOR THE
                                     19                                                          NORTHERN DISTRICT OF
                                                                         Plaintiffs,             CALIFORNIA
                                     20
                                                   v.
                                     21
                                           RONALD KEVIN STONE, an individual,
                                     22    NORTH CAROLINA DIVISION SONS OF
                                           CONFEDERATE VETERANS, INC., a North
                                     23    Carolina corporation, and DROPBOX, INC., a
                                           Delaware corporation,
                                     24

                                     25                                  Defendants.

                                     26
                                     27           NOW COME the Parties, pursuant to Local Rules 6-1(b), 6-2 and 7-12 of the Civil Local
                                     28   Rules for the United States District Court for the Northern District of California, and submit this
                                                                                            1
                                     30                        STIPULATION PURSUANT TO RULE 6-2 OF THE LOCAL RULES
                                                                                                                         4:19-cv-08148-KAW
                                     31   25736986.v1
                                            Case 4:19-cv-08148-HSG Document 19 Filed 03/03/20 Page 2 of 3



                                      1   stipulated request for a Court Order extending the deadlines for (1) Defendants’ Reply to Plaintiffs’

                                      2   Opposition to Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction; (2) the Case

                                      3   Management Statement; and (3) the Case Management Conference. In support of the Parties’

                                      4   Stipulated Request, the Parties show onto the Court as follows:

                                      5                 1. Presently, pursuant to Local Rule 7-3(c), Defendants’ Reply is due on Friday, March

                                      6                    6, 2020. The parties jointly request a two (2) week extension, up to and including

                                      7                    Friday March 20, 2020, for Defendants’ Reply on the basis that the parties are

                                      8                    currently engaged in settlement negotiations and anticipate that this dispute may be

                                      9                    resolved without further need for judicial intervention. The parties agree that
                                     10                    Defendants will submit their Reply by March 20, 2020 if settlement efforts are

                                     11                    unsuccessful.

                                     12                 2. Pursuant to the Clerk’s Notice Setting Case Management Conference for

                                     13                    Reassigned Civil Case (Doc. 15, Text-only Entry), the Parties’ Case Management
777 S. Figueroa Street, Suite 2000




                                     14                    Statement is due on March 10, 2020, and the Case Management Conference is set
     Los Angeles, CA 90017




                                     15                    for March 17, 2020. The parties respectfully request that the Court postpone the
      Goldberg Segalla LLP


          213.415.7200




                                     16                    case management statement and hearing so the parties may continue their settlement

                                     17                    efforts. The parties jointly request an enlargement of time of two (2) weeks for the

                                     18                    Case Management Statement, up to and including March 24, 2020. The parties

                                     19                    jointly ask the Court to reset the Case Management Conference for a date convenient
                                     20                    to the Court following the submission of the Case Management Statement.

                                     21                 3. The parties have not previously sought any enlargements of time from the Court.

                                     22                    The requested modifications will have a minimal impact upon the schedule for the

                                     23                    case as the previous hearing date for Defendants’ Motion to Dismiss was vacated

                                     24                    upon reassignment of the case to The Honorable Haywood S. Gilliam, Jr. and

                                     25                    because the Case Management Conference has not yet occurred. The parties further

                                     26                    state that their settlement efforts may moot the need for a Case Management
                                     27                    Statement, Case Management Conference, or further judicial intervention.

                                     28
                                                                                              2
                                     30                          STIPULATION PURSUANT TO RULE 6-2 OF THE LOCAL RULES
                                                                                                                           4:19-cv-08148-KAW
                                     31   25736986.v1
                                            Case 4:19-cv-08148-HSG Document 19 Filed 03/03/20 Page 3 of 3



                                      1   Dated: March 3, 2020             By:               /s/ David Y. Choi
                                                                                             David Y. Choi
                                      2                                                      Lisa M. Conn
                                                                                             Attorneys for Defendants
                                      3                                                      RONALD KEVIN STONE and NORTH
                                                                                             CAROLINA DIVISION SONS OF
                                      4                                                      CONFEDERATE VETERANS, INC.
                                      5
                                                                                             I attest, in accordance with Local Rule 5-
                                      6                                                      1(i), that concurrence in the filing of this
                                                                                             document has been obtained from each of
                                      7                                                      the below signatories.
                                      8

                                      9    Dated: March 3, 2020              By:             /s/ Richard Charnley
                                                                                             Richard Charnley
                                     10                                                      Nicole Uhlmann
                                                                                             Attorneys for Defendants
                                     11                                                      RONALD KEVIN STONE and NORTH
                                                                                             CAROLINA DIVISION SONS OF
                                     12                                                      CONFEDERATE VETERANS, INC
                                     13
777 S. Figueroa Street, Suite 2000




                                     14    Dated: March 3, 2020              By:             /s/ Marc J. Randazza
                                                                                             Marc J. Randazza
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP




                                                                                             Alex J. Shepard
                                                                                             Jay M. Wolman (pro hac vice
          213.415.7200




                                     16                                                      forthcoming)
                                                                                             RANDAZZA LEGAL GROUP, PLLC
                                     17                                                      Attorneys for Plaintiffs
                                                                                             THOMAS GREGORY DOUCETTE and
                                     18                                                      LAW OFFICES OF T. GREG
                                                                                             DOUCETTE, PLLC
                                     19
                                     20

                                     21   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                     22

                                     23
                                          SIGNED on the ______ day of ______________________, 2020.
                                     24

                                     25                                            __________________________________
                                                                                   The Honorable Haywood S. Gilliam, Jr.
                                     26
                                                                                   District Court Judge for United States District Court
                                     27                                            for the Northern District of California

                                     28
                                                                                        3
                                     30                     STIPULATION PURSUANT TO RULE 6-2 OF THE LOCAL RULES
                                                                                                                     4:19-cv-08148-KAW
                                     31   25736986.v1
